Journal Entries (1825-30): Journal 4: (1) Motion to dissolve injunction and to dismiss bill *p. 27; (2) continued *p. 74; (3) motion to dissolve injunction and to dismiss bill overruled *p. no; (4) motion to dissolve injunction *p. 157; (5) motion to take bill as confessed and to confirm injunction *p. 166; (6) continued *p. 215; (7) solicitor’s name stricken *p. 222; (8) bill taken as confessed, subpoena ordered *p. 285; (9) solicitor’s name stricken *p. 359; (10) abated *p. 390.
Papers in File: (i) Petition, allowance of injunction; (2) injunction bond; (3) writ of injunction; (4) writ of subpoena; (5) writ of subpoena and return; (6) precipe to enter name of solicitor; (7) motion to dissolve injunction and to dismiss bill; (8) motion to dissolve injunction; (9) motion to take bill as confessed and for subpoena; (10) motion to take bill as confessed and to confirm injunction.
Chancery Case 51 of 1824.